DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 12/01/2021 is acknowledged.  The claim amendment filed on 12/01/2021 has been entered.  The specification amendment filed on 12/01/2021 is not entered because the specification amendment is based on a previous specification amendment filed on 08/19/2021 which was not entered.
Claims 1-2 and 5-9 are pending in this application.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112.  Examples of some unclear, inexact or verbose terms used in the specification are: "hidden cross stripe", "open warp sateen loop" and "yarn laying digital".  It is noted that the specification amendment filed on 08/19/2021 was not entered
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "a pattern chain".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "a pattern chain" in multiple instances, which renders the claim indefinite.  It is unclear whether Applicant refers to a pattern or a chain by the claim language.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained. For examination purposes, the limitation has been construed to be "a stitch pattern".
	Claims 2 and 5-9 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Antonietti (US 5,832,749 A) in view of Oya (US 7,051,556 B2).
Regarding claim 1, Antonietti discloses a method for knitting a free-cut (the final fabric has high non-run characteristics, therefore can be cut in a free manner; col. 2, ll. 48-50; col. 3, ll. 15-20) warp-knitted elastic fabric (a method of making an elastic warp knitted fabric; claim 1), which uses a first guide bar and a second guide bar of a warp knitting machine for knitting (col. 3, ll. 10-14; claim 1), comprising: 
making a non-elastic yarn pass across a guide needle of the first guide bar and form the surface of the fabric (non-elastic thread 11b inserted on guide needles of a forward bar, thereby forming a front surface of the fabric; referencing figs. 1, 1a; col. 3, ll. 61-67; claim 1) by knitting via three needles in an open warp sateen loop mode (the non-elastic thread 11a having a stitch pattern 2-3, 2-1, 1-0, 1-2, thereby being knitted via three needles in an open warp sateen loop mode; referencing fig. 1; col. 3, ll. 61-67; claim 12), and 
making an elastic yarn pass across a guide needle of the second guide bar and form the inside of the fabric (elastic thread 11a inserted on guide needles of a rear bar, thereby forming an inside of the fabric; fig. 1; col. 3, ll. 61-67; claim 1) by knitting with the aforementioned non-elastic yarn in the same direction via three needles in an open warp sateen loop mode (both the elastic thread 11b and the non-elastic thread 11a having a stitch pattern 2-3, 2-1, 1-0, 1-2; therefore, the elastic thread 11b and the non-elastic thread 11a are knitted in the same direction via three needles in an open warp sateen loop mode; referencing fig. 1; claim 19).

Antonietti does not explicitly disclose wherein an amount of let off of the non-elastic yarn is 85-120 cm/rack; and wherein an amount of let off of the elastic yarn is 45-75 cm/rack.  However, Oya teaches a method of knitting a warp-knitted elastic fabric (a method of knitting a stretchable warp-knitted fabric by using a non-elastic yarn 1 and an elastic yarn 2; fig. 4; col. 4, ll. 16-21, 33-39; example 3), which uses a first guide bar and a second guide bar of a warp knitting machine (example 3), wherein an amount of let off of a non-elastic yarn is 85-120 cm/rack (85-120 cm/rack; col. 4, ll. 33-39); and wherein an amount of let off of an elastic yarn is 45-75 cm/rack (70-110 cm/rack; col. 4, ll. 33-39).  Antonietti and Oya are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing In re Aller, 105 USPQ 233.
Regarding claim 2, Antonietti and Oya, in combination, disclose the method according to claim 1, and further discloses wherein modes for threading of the first guide bar and the second guide bar are full-set threading (full-bar threading; col. 3, ll. 24-27).
Regarding claim 5, Antonietti and Oya, in combination, disclose the method according to claim 1, and further discloses wherein the non-elastic yarn is a chemical filament (nylon thread; col. 2, ll. 62-65).
Regarding claim 6, Antonietti and Oya, in combination, disclose the method according to claim 5, and further discloses wherein the fineness of the chemical filament is 11-85 dtex (22-78 dtex; col. 2, ll. 62-65).
Regarding claim 7, Antonietti and Oya, in combination, disclose the method according to claim 1, wherein the elastic yarn is a spandex yarn (Lycra yarn, wherein Lycra is a brand name of spandex; col. 2, ll. 62-65) having a fineness of 22-77 dtex (22-80 dtex; col. 2, ll. 62-65).
Regarding claim 8, Antonietti and Oya, in combination, disclose the method of claim 1, and further discloses a fabric (col. 4, ll. 51-57; claim 20), wherein the fabric is produced by using the method of claim 1 (col. 4, ll. 51-57; claim 20).
Regarding claim 9, Antonietti and Oya, in combination, disclose the fabric of claim 8, and Antonietti further discloses a garment (underwear, corset articles and sportswear; col. 2, ll. 50-53), wherein at least a portion of the garment is composed of the fabric (col. 2, ll. 50-53).  
Antonietti does not explicitly disclose wherein at least a portion of a linear edge and/or a curved edge of the garment is composed of the fabric.  However, Antonietti does disclose the fabric has high non-run characteristics, being capable of forming at least a portion of a linear edge and/or a curved edge of the garment without causing detached threads from any cut edge (col. 2, ll. 48-50; col. 3, ll. 15-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the fabric of Antonietti is an excellent fabric material to form at least a portion of a linear edge and/or a curved edge of a garment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have formed a garment using the fabric as disclosed by Antonietti, with wherein at least a portion of a linear edge and/or a curved edge of the garment is composed of the fabric because this configuration does not appear to provide any unexpected result.  In addition, it has been common practice to using a single piece of fabric to form a garment, including all the edges, in order to provide an esthetic appeal.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 12/01/2021 have been fully considered and addressed as followed.
Applicant Remarks: Applicant asserts that Oya's teaching with respect to the amount of let off of the elastic yarn and the non-elastic yarn are the same as the "Comparing Example 8" (75cm/rack of the non-elastic yarn and 105 cm/rack of the elastic yarn), which leads to poor fabric quality.
Examiner's response: First, it is unclear where the "Comparing Example 8" can be found. Neither the instant application nor Oya includes "Comparing Example 8".  Second, Oya is introduced to teach the claimed limitation "wherein an amount of let off of the non-elastic yarn is 85-120 cm/rack, and wherein an amount of let off of the elastic yarn is 45-75 cm/rack"; however, Applicant refers to 75cm/rack of the non-elastic yarn and 105 cm/rack of the elastic yarn, which are outside of the above ranges and not claimed, therefore are irrelevant to the combination of Antonietti and Oya.  Unclaimed features cannot impart patentability to claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); In re Self, 671 F.2d 1344, 1348 (CCPA 1982).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/            Primary Examiner, Art Unit 3732